ORDER
Our order of June 8, 2001 affirmed the district court’s dismissal of Lonnie Wickliffe’s § 2254 petition as an unauthorized successive collateral attack under Nunez v. United States, 96 F.3d 990 (7th Cir.1996). Because Wiekliffe has a voluminous history of frivolous litigation in this circuit, we directed Wiekliffe to show cause why he should not be sanctioned $500 and barred from proceeding in forma pauperis in any future filings.
Wickliffe’s response provides no reason not to impose sanctions. Rather than address his prior filings, Wiekliffe simply explains that he has a limited income. Wiekliffe also included a $30 money order with his response addressed to the court as “Partial Payment.”
We note that in deciding whether to sanction Wiekliffe, we have taken into account that Wiekliffe was paroled while his appeal was being decided. We remain concerned, however, about litigation Wickliffe may file in the future, either as a civilian or as a prisoner should his parole be revoked or he commit new crimes. Therefore, Wiekliffe is hereby sanctioned $500 for his numerous filings and barred from proceeding in forma pauperis in any future filings. The $30 money order will be applied toward the $500 sanction. Wiekliffe shall tender a check payable to the Clerk, United States Court of Appeals, for the remaining $470 by August 24, 2001. Furthermore, we remind Wiekliffe that he still owes $210 in filing fees to the clerk of the district court of the Southern District *539of Indiana for appeals number 97-4070 and 98-2742.